Title: To George Washington from Francis Adrian Van der Kemp, 16 July 1788
From: Van der Kemp, Francis Adrian
To: Washington, George



Sir!
New-york 16. Jul. 88.

The answer from your Exellency to my Letters of the 15th May, with the flattering invitation to Mount-Vernon have induce me to visit Virginy, before I Settled my in the country. My ardent wishes will be Satisfied. I desired to know that man, to whom America so much was in detted for her Liberty, and, if the expences of the voyage, joined to the troubles of it, had it not forbidden, I Should have chosen my eldest Son, to be the

partner of my pleasures and feelings—although a child, he merited the favour. May I be So happy to know, if General Washington will be at home—a Letter—a Single line adressed to John Ross Esq. in Front Street between Walnut Street & the Drawbridge at Philadelphia wil be forwarded to me—Friday next I intend to go to New-wark—or Elisabeth-town—to visit Gov. Livingston—Saturday or Sunday I hope to be at Philadelphia, and wished to depart from this city the 23 or 24 of this instant to Baltimore, and So farther to Mount Vernon. I am, with Sentiments of the highest respect Sir! Your Excellency’s Most obedient Servant

Fr. Ad. vdKemp

